Citation Nr: 0620040	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978, 
with subsequent Reserve service, to include in June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The Board notes that the veteran, in his November 2004 
statement, appears to raise a claim of service connection for 
hypertension.  This matter is REFERRED to the RO for the 
appropriate action.


FINDING OF FACT

The veteran's current heart disorder was not incurred in 
service or manifested within a year of service and is not 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are 
not met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a hearing.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran requests service connection for a heart disorder.  
The veteran's 1975 entrance examination record indicates a 
negative history of chest pain or heart trouble and a finding 
of "normal" for the heart.  Although a November 1976 
treatment record reports complaints of chest pain, the 
veteran was assessed with a "pleuritic type pain" rather 
than a heart pain.  The subsequent separation examination in 
May 1978 reported an evaluation of "normal" for the heart.  

The evidence of record shows the veteran was diagnosed with 
"low grade viral pericarditis" in June 1981, while the 
veteran was in Reserve service.  Findings of a "history of 
pericarditis" have been noted since the 1981 diagnosis; 
however, there is no current diagnosis of pericarditis, nor 
has there been a diagnosis of the condition since June 1981.  
Additionally, several records subsequent to June 1981, to 
include the veteran's 1982 Reserve examination, reported a 
"normal" finding as to the heart.  

Post-service records report periodic findings of tachycardia.  
A 2004 stress test found no evidence of myocardial ischemia 
or infarction, although there was a slightly reduced ejection 
fraction.  A December 2004 VA examiner, after review of the 
record and examination of the veteran, reported that he could 
not relate the veteran's current condition to the symptoms 
shown in service (in 1981).  Based on this negative nexus 
opinion, and the lack of any post-service diagnosis of 
pericarditis, service connection must be denied.  



ORDER

Service connection for a heart disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


